363 F.2d 873
Reverend John COLLINS et al., Appellants,v.CITY OF JACKSON, Appellee.
No. 21538.
United States Court of Appeals Fifth Circuit.
August 1, 1966.

Appeal from the United States District Court for the Southern District of Mississippi; Sidney C. Mize, Judge.


1
Smith, Waltzer, Jones & Peebles, New Orleans, La., for plaintiffs.


2
Leland H. Rayson, Tinley Park, Ill., Benjamin E. Smith, Bruce C. Waltzer, New Orleans, La., William Kunstler, John M. Pratt, Arthur Kinoy, New York City, for appellants.


3
John A. Travis, Jr., Thomas H. Watkins, Joe T. Patterson, Atty. Gen. of Mississippi, Elizabeth W. Grayson, E. W. Stennett and Robert G. Nichols, Jr., Special Counsel, Jackson, Miss., for appellee.


4
Before JONES and BELL, Circuit Judges, and BREWSTER, District Judge.

PER CURIAM:

5
This appeal is controlled by Willie Peacock et al. v. City of Greenwood, Mississippi, No. 649, October Term, 1965, Decided June 20, 1966, 384 U.S. 808, 86 S.Ct. 1800, 16 L.Ed.2d 944, in which the Supreme Court held that grounds for removal of civil rights cases to the United States District Court under 28 U.S.C.A. § 1443, do not include such grounds as are alleged in this case.


6
Affirmed.